16-895
     Illescas Castro v. Sessions
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A088 445 133
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of November, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   FAUSTO ENRIQUEZ ILLESCAS CASTRO,
14            Petitioner,
15
16                       v.                                          16-895
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Gregory Osakwe, Hartford, CT.
24
25   FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
26                                        Assistant Attorney General; Jesse
27                                        Matthew Bless, Senior Litigation
28                                        Counsel; Barbara Joan Leen, Trial
29                                        Attorney, Office of Immigration
30                                        Litigation, United States
31                                        Department of Justice, Washington,
32                                        DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5         Petitioner Fausto Enriquez Illescas Castro (“Castro”), a

 6   native and citizen of Ecuador, seeks review of a March 16, 2016,

 7   decision of the BIA affirming an October 23, 2014, decision of

 8   an Immigration Judge (“IJ”) denying Castro’s application for

 9   withholding of removal.   In re Fausto Enriquez Illescas Castro,

10   No. A088 445 133 (B.I.A. March 16, 2016), aff’g No. A088 445

11   133   (Immig. Ct. Hartford Oct. 23, 2014).         We assume the

12   parties’ familiarity with the underlying facts and procedural

13   history in this case.

14         Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified by the BIA—that is, without regard

16   to the IJ’s determination regarding credibility.    Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

18   applicable standards of review are well established.      See 8

19   U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d

20   Cir. 2014).

21         To establish eligibility for withholding of removal based

22   on membership in a particular social group, an applicant must

23   establish both that the group is legally cognizable,

                                     2
1    Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-73 (2d Cir. 2007), and

2    that the applicant has suffered past persecution or has

3    demonstrated a likelihood of future persecution on account of

4    his membership in that group, Castro v. Holder, 597 F.3d 93,

5    100 (2d Cir. 2010).   A particular social group is cognizable

6    if “the group is (1) composed of members who share a common

7    immutable characteristic, (2) defined with particularity, and

8    (3) socially distinct within the society in question.”    Matter

9    of M-E-V-G-, 26 I&N Dec. 227, 237 (B.I.A. 2014).   The group must

10   be “discrete and have definable boundaries—it must not be

11   amorphous, overbroad, diffuse, or subjective.”      Id. at 239.

12   And the group “must be perceived as a group by society.”      Id.

13   at 240.

14       We conclude that the agency did not err in finding that

15   Castro failed to show that his proposed particular social group

16   of “young Ecuadorian men who resist recruitment efforts by

17   criminal gang members” was cognizable.    Castro offered no

18   evidence that individuals who oppose forced gang recruitment

19   are viewed by the relevant society as a distinct group and the

20   record is devoid of documentary evidence discussing the

21   treatment of such individuals as compared to the rest of the

22   relevant country’s population.     See 8 U.S.C. § 1231(b)(3)(C)

23   (providing that burden of proof for withholding of removal is

                                    3
1    on alien); Matter of M-E-V-G-, 26 I&N Dec. at 244 (“[T]he

2    applicant has the burden to establish a claim based on

3    membership in a particular social group and will be required

4    to present evidence that the proposed group exists in the

5    society in question.”).

6         The agency’s determination that Castro failed to establish

7    a   cognizable   particular   social   group   is   dispositive   of

8    withholding of removal.   Accordingly, we decline to reach the

9    agency’s additional finding regarding the likelihood of harm.

10   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

11   rule courts and agencies are not required to make findings on

12   issues the decision of which is unnecessary to the results they

13   reach.”).

14        For the foregoing reasons, the petition for review is

15   DENIED.

16                                  FOR THE COURT:
17                                  Catherine O’Hagan Wolfe, Clerk




                                     4